DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. Claim 1 was amended to recite that the radio-frequency (RF) power source generates plasma inside the processing chamber while applying negative DC voltage and the positive DC voltage. It is noted that RF power source is suggested in [0040] of Kawabata
 (US 2015/0303092) as the RF electric field may be formed in the plasma generating space between the showerhead 38 and the mounting table 12 (sample stage).
Regarding the discussions of timing as clarified in the amendments of claims 1, 2, 11, and 11 see [0043]-[0083] Kawabata (US 2015/0303092) see especially the discussion of  time T0 to T6 including third and fourth timings. The order of providing process fluids, heat transfer gas, and power are controlled by the control device 100 (controller) see also the Figures of Kawabata especially Fig. 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2016/0027615) in view of Kawabata et al (US 2015/0303092).
Regarding claim 1: The prior art of Ishiguro et al teaches  plasma processing apparatus comprising: a processing chamber 101 in which a sample (wafer 103) is to be processed using plasma; a radio-frequency power source 104; and a sample stage  (mounting stage 102) on which the sample is to be mounted, the plasma processing apparatus further comprising mounted; two electrodes (109, 110) disposed in  the sample stage; a DC power source (DC variable power source  112,113) which applies DC voltages to the two electrodes to electrostatically attract the sample to the sample stage; and a control unit  (control device 1225) configured to control the DC power source to apply a negative DC voltage to one of the electrodes, then apply a positive DC voltage to the other electrode, and, after applying the positive DC voltage to the other electrode, control the radio-frequency power source to produce the plasma inside the processing chamber The prior art of Ishiguro et al further teaches that the control unit controls the application of the negative DC voltage and the positive DC voltage so than an average of an electric potential given by the negative DC voltage and an electric potential given by the positive DC voltage is a negative value see [0047] of Ishiguro et al see also Figures.
The prior art of Ishiguro et al fails to teach 1 ) that the RF power source generates power ,2) the control unit controls a supply of a heat-transfer gas for adjusting a temperature of the sample to a back surface of the sample, and 3) teach heat transfer gas supply.
It is noted that RF power source is suggested in [0040] of Kawabata as the RF electric field may be formed in the plasma generating space between the showerhead 38 and the mounting table 12 (sample stage).

 In the case of the control unit, the control units of Kawabata is a (controller) computer that is capable of performing the recited steps. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ishiguro et al to provide a backside heat transfer gas that enhance temperature control of the sample stage and to provide a control device that control the supply of the heat control gas as suggested by Kawabata et al.

Regarding claim  3:	The plasma processing apparatus  according to claim 1 wherein the controller is further configured to control the DC power source applying the negative DC voltage and the positive DC voltage so that the average of the electric potentials is in a range of -500 V to -1 V. See also Ishiguro et al [0047] and [0091] where negative and positive DC voltage are also discussed.

Regarding claim 5:	The plasma processing apparatus according to claim 1, wherein the controller further configured to control the supply of the heat-transfer gas so that a pressure of 

Regarding claim 11:	See [0043]-[0083] Kawabata (US 2015/0303092) see especially the discussion of  time T0 to T6 including third and fourth timings. The order of providing process fluids, heat transfer gas, and power are controlled by the control device 100 (controller) see also the Figures of Kawabata especially Fig. 7.
See the rejection of claim 1 above see the control device 110 of Kawabata teaches software see [0073]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ishigiro et al with the control device and software of Kawabata that enhances temperature control of the sample stage by controlling the heat transfer gas supply.


See the rejection of claim 1 above see the control device 110 of Kawabata includes a CPU and software see [0042] and [0043] that is capable of being programmed to perform the steps recited as the number of time the gas is supplied would be part art recognized optimizable processing parameter. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ishigiro et al with the control device of Kawabata that is programmed to enhance temperature control of the sample stage by controlling the heat transfer gas supply.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2016/0027615) in view of Kawabata et al (US 2015/0303092)  as applied to claims 1, 3, 5, 11, and 12 above, and in further view of Maeda et al (US 2009/0004871).
The teachings of Ishiguro et al as modified by Kawabata et al to provide a backside heat transfer gas were discussed above.
The combination of Ishiguro et al as modified by Kawabata et al fails to teach plasma density or adjusting the plasma density as claimed.
The prior art of Maeda et al teaches a processing method and plasma processing device where plasma density is high above an outer circumference of the wafer and low above the center of the wafer see the abstract This configuration of plasma density according to Maeda et al provides forming a shape of a sheath layer having a positive ion space charge directly above the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsujimoto et al (US 2010/0025372) teaches RF power supply 96, negative DC power supply 44, positive DV power supply 46, backside heat transfer gas supply 60 see [0033], plurality of electrodes 42 [0032], and control unit 103.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716